DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monaton et al PN 2004/0177135.
In regards to claims 1, 12, 20:  Monaton et al teaches a system comprising: a processor (processor of the master node 1-10 figure 1, NM figure 2); and a memory (program memory 2-10) comprising instructions (program) that are executable by the processor (1-10) for causing the processor to: receive a plurality of configuration datasets (set of model configuration files (Abstract) from which it generates the first node data) from a plurality of instantiated objects (it is instantiated once the first node data is generated) in a management cluster (the master nodes manages the other nodes Para [0020]), the plurality of configuration datasets (node data) being for configuring a plurality of target objects (nodes) in a plurality of managed clusters separate from the management cluster (nodes); and configure the plurality of target objects (nodes) within each managed cluster among the plurality of managed clusters (all the other nodes) based on the plurality of configuration datasets (node data).

Claim(s) 1-2, 12, 20 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Breternitz et al PN 2014/0047342.
In regards to claims 1, 12, 20:  Breternitz et al teaches a system comprising: a processor (“configurator (e.g. processor)” 22 of the Control server figure 3); and a memory (memory that contains the configuration software) comprising instructions (that preform the method of figure 5) that are executable by the processor (Configurator) for causing the processor to: receive a plurality of configuration datasets (config file 1 to config file N ) from a plurality of instantiated objects (config file 1 to config file N) in a management cluster (12), the plurality of configuration datasets (config files 1-N) being for configuring a plurality of target objects (nodes) in a plurality of managed clusters separate from the management cluster (nodes); and configure the plurality of target objects (nodes) within each managed cluster among the plurality of managed clusters (all the other nodes) based on the plurality of configuration datasets (config files).
In regards to claim 2:  Breternitz et al teaches each config file is for a managed node.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342.
.
Claims 4, 7, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342 in view of Goyal et al PN 2004/0243673.
In regards to claims 4, 14:  Breternitz et al teaches the existence of reconfiguring (configuration changes) but does not state what causes reconfiguring.  Goyal et al teaches events such as a node being added or failed or being removed (abstract) causing reconfiguration of the managed cluster.  It would have been obvious to change Breternitz et al’s configurations based on events such as adding a new node, removing a node, changing the load balance etc… of the managed cluster because these are reason for changing the configuration of nodes in a cluster.
In regards to claims 7, 17:  Goyal et al teaches determining if a node is “dead or removed” Para [0029][0045][0050]. 
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342 in view of Goyal et al PN 2004/0243673 as applied to claim 4 above and further in view of Monaton et al PN 2004/0177135.
In regards to claims 5, 15:  both Goyal et al and Breternitz et al teach changing/modifying the configurations but neither expressly describes a configuration modification event.  Monaton .
Claims 6, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342 in view of Goyal et al PN 2004/0243673 and Monaton et al PN 2004/0177135 as applied to claim 5 above, and further in view of  Lahav et al PN 2019/0095263.
In regards to claims 6, 16:  Goyal et al and Monaton et al teach detecting changes in configuration but does not teach using a hash value to identify the change in the configuration.  Lahav et al teaches performing hashes on configuration files (Para [0035-0036]) as well as hashing a plurality of configuration files for a cluster of computers (Para [0055]) to determine if the configuration has changed.  It would have been obvious to use hash values of the configuration files because this is a common method of determining if a configuration file has changed.
In regards to claim 10:  Goyal et al teaches reconfiguring and Monaton et al teaches generating a second instantiated object (node data) for a second node.
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342 in view of Yalamanchili PN 2014/0281472.
In regards to claims 8, 18:  Breternitz et al teaches changing configuration but does not teach changing configuration after a predefined time interval has passed.  Yalamanchili teaches (Para [0049]) a CPU can profile a user’s usage and auto-reconfigure the device from a list of available builds.  Yalamanchili states “the algorithm can adjust itself to reconfigure after a . 
Claims 9, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al PN 2014/0047342 in view of Pradhan et al PN 2017/02623346.
In regards to claims 9, 19:  Breternitz et al teaches using the clusters including sending requests to the clusters (Pare [0075]) via a user interface.  Breternitz et al does not teach the user interface is an application programming interface.  Pradhan et al teaches a distributed data monitoring and management system that can intelligently and automatically configure data access nodes to form a structure that matches the distributed storage environment.  By matching the structure of the distributed storage environment (Abstract).  Pradhan et al teaches (Para [0109]) the user interface may include an application program interface through which users can retrieve information.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an API because this is a standard interface for providing user requests.
In regards to claim 11:  Breternitz et al does not teach sensitive data with authorized access.  Pradhan et al teaches a private cloud (Para [0058] including data that is protected (Para [0061][0064][0199]) such as in a VPN.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to protect for only authorized access because this would have sensitive data such as Social security numbers (Para [0243]) because this would have allowed for user privacy.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PN 2021/0157694 Dye et al configuring a shared pool or computing resources in a computing network.
PN 6460149 Rowlands et al automatically reconfiguring a cluster computer system in response to node failure.
PN 2016/0050261 McDaid et al "The method comprises: dynamically configuring the nodes to send and/or receive messages over the network via their respective interfaces using one of brokered and brokerless communication models, at least one said node being configured to send and/or receive messages using the brokered communication model and at least one other said node being configured to send and/or receive messages using the brokerless communication model; and deploying to at least a subset of the nodes a complex event processing (CEP) engine,  the CEP engines being configured to cooperate with the processing resources of the respective nodes to which they are deployed in order to operate on messages received by the respective nodes, the CEP engines being classified as one of at least two different types of CEP engines"  
PN 2016/0077881 Anderson et al "Accordingly, processing the set of original workload instructions may include configuring the set of cloud nodes to use the allocated system resources to operate the shadow workload.”

PN 6173420 Sunkara et al "The invention is related to the use of computer system 100 for configuring a set of nodes to execute an application." "A configuration slave may be designed for automatically configuring a node for one or more particular applications, or may be more generically designed for automatically configuring a node for any number and type of applications. In the latter case, the configuration slave receives input that specifies the particular configuration steps that must be performed for a given application." "The configuration coordinator persistently stores log information in the configuration manager to record that configuration has been successfully performed on the owner. As shall be described in greater detail hereafter, the log information on the configuration manager is used both to determine when the cluster-wide configuration of an application has completed successfully" "After the owner has been successfully configured, the configuration coordinator gathers all the necessary configuration information from the application on the owner node and stores the information in a cluster-wide repository provided by the cluster application programming interface (API). This configuration data is used by all of the other nodes in the cluster to configure the application. After the log information is recorded on the configuration manager and the configuration information is stored in a cluster-wide repository, control passes to step 312" (figure 3)

PN 2004/0177135 Monaton et al “These configuration files include cluster configuration files and machine configuration files. The cluster configuration files include a cluster definition that defines the cluster nodes, the cluster domain, the nodes group and the foundation services associated with each nodes group. The cluster configuration files configures the cluster model of FIG. 10. The machine configuration file defines the machine (e.g., computers) running the cluster. The machine configuration file configures partially, along with the file system definitions, the machine model of FIG. 10."
PN2004/0243673 figure 3 "[0003] A cluster may be defined as a group of components, such as PCs or workstations, that work cooperatively together in some fashion. A cluster file system is a kernel mode component, which resides on each member of the cluster and allows shared access to files on storage in some fashion to all the members of cluster."
PN 2017/0317974 Masurekar et al [0062] "The CCP cluster 220 also receives configuration data for logical network elements from the management cluster (e.g., the manager 203) and uses this data along with the runtime data in order to control the data communications of the logical network."
PN 2019/0012211 Selvaraj PN [0047] "A datastore 215 of the management cluster 130 can store configuration data 218"
PN 2011/0185047 Vaidyanathan et al abstract "An autonomous management cluster of network elements serves as a distributed configuration repository. Network elements sharing a common pre-determined shared identifier autonomously form themselves as a management cluster. The network elements in the cluster exchange configuration files. In the event of a loss, destruction, or corruption of one of the network element's configuration file, the network element recovers its configuration file from its closest neighbor in its management cluster. The management cluster can also be used to efficiently disseminate configuration changes by simply communicating the changes to one or more elements in the cluster, and allowing the other nodes in the cluster to discover and retrieve their updated configuration files."[0023] "a configuration file repository 128 that stores the configuration file of each node in the cluster and its associated version identifier"
PN 20180203499 Huang teaches (Para [0008]) reconfiguring a primary power supply unit f it has been primary for a predetermined time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187